UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2010 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota 0-13721 41-1524393 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 221 East Hickory Street, P.O. Box 3248, Mankato, MN 56002-3248 (Address of principal executive offices) (Zip Code) (800) 326-5789 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 11, 2010, HickoryTech held its annual meeting of stockholders. As of the record date for the Annual Meeting, there were 13,230,112 shares of our common stock outstanding. At the meeting, the holders of 10,095,935 shares were represented in person or by proxy. The following is a summary of the matters voted on at the 2010 annual meeting: 1. The nominees for election to the Board of Directors for three-year terms were elected based upon the following votes: Director For Withheld Broker Non-Votes Diane L. Dewbrey Lyle G. Jacobson 2. Ratification of Grant Thornton LLP as the Company’s independent registered public accounting firm and auditor for 2010 was approved with the following votes: For Against Abstentions Broker Non-Votes 0 0 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:May 13, 2010 HICKORY TECH CORPORATION By:/s/ John W. Finke John W. Finke, President and Chief Executive Officer By:/s/ David A. Christensen David A. Christensen, Senior Vice President and Chief Financial Officer 3
